250 S.W.3d 748 (2008)
Emmitt HOOD, Appellant,
v.
DEPARTMENT OF REVENUE; DIVISION OF EMPLOYMENT SECURITY, Respondents.
No. WD 68020.
Missouri Court of Appeals, Western District.
March 18, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Carl Bussey, Kansas City, MO, for appellant.
Larry R. Ruhmann, Van Pounds, Jefferson City, MO, for respondent.
Before: LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Emmitt Hood appeals from a decision of the Labor and Industrial Relations Commission affirming an appeals tribunal's finding that Hood was terminated from his employment with the Department of Revenue for misconduct, and, therefore, was ineligible for unemployment benefits. Hood was terminated for making certain threats against government officials. Hood argues that the Commission's determination that the statements were not made in the context of a role-playing exercise in a customer service training class was unsupported by the record.
Upon a review of the record, this court finds that the Commission's decision was supported by sufficient evidence. A lengthy opinion would serve no jurisprudential purpose. A memorandum of the reasoning of the court has been provided to the parties. Judgment affirmed. Rule 84.16(b).